Mr. Chief Justice Hollbrich delivered the opinion of the court: Claimant asks an award in the amount of $17.72 for merchandise sold to the respondent and delivered to Lincoln State School and Colony at Lincoln, Illinois on January 14th, 1935 and February 19th, 1935. Invoices for the merchandise in question were duly submitted by the claimant to Lincoln State School and Colony, but payment therefor was delayed on account of a change in the personnel at such institution. By the time the invoices were checked, the appropriation out of which payment should have been made had lapsed, and it therefore became necessary for claimant to file its claim in this court. It is admitted that the merchandise in question was received at the Lincoln State School and Colony. It is not contended that the prices charged therefor are unreasonable, and no reason is suggested why the same should not be paid. Award is therefore entered in favor of the claimant for the sum of Seventeen Dollars and Seventy-two Cents ($17.72).